Exhibit 10.6

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (the “Subordination Agreement”) is made, entered
into and effective as of the 29th day of June, 2005, by and among (a) WASHTENAW
MORTGAGE COMPANY, a Michigan corporation (the “Company”), (b) CHARLES HUFFMAN,
SR., an individual resident of Naples, Florida (the “Shareholder-Creditor”), and
(c) NATIONAL CITY BANK OF KENTUCKY, in its capacity as Agent for the hereinafter
defined Senior Banks (in such capacity, the “Agent”).

 

P R E L I M I N A R Y   S T A T E M E N T :

 

A.                                    The Company, the Agent and the Senior
Banks have heretofore established a warehouse line of credit (the “Warehouse
Line”) in the current, maximum principal amount of SEVENTY MILLION DOLLARS
($70,000,000.00) pursuant to that certain Second Amended and Restated
Warehousing Credit Agreement dated as of August 30, 2004, by and among the
Company, the Banks described therein (the “Senior Banks”) and the Agent, as the
same has heretofore been and may hereafter be amended, modified and supplemented
from time to time  (the “Warehousing Credit Agreement”).

 

B.                                    The Company intends to become indebted to
the Shareholder-Creditor (the “Subordinate Loan”) in the amount and pursuant to
the subordinate promissory note and other documents, if any, described on
Exhibit A attached hereto and made a part hereof by this reference (the
“Subordinate Loan Documents”).

 

C.                                    The Senior Banks and the Agent have agreed
to consent to the execution and delivery of such Subordinate Loan Documents on
the condition that, among other things, the Company and the Shareholder-Creditor
agree to subordinate all obligations owed by the Company to the
Shareholder-Creditor under the Subordinate Loan Documents and otherwise, all
pursuant to the terms of this Subordination Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Company and the Shareholder-Creditor, the
parties hereto hereby agree as follows:

 

1.                                      Definitions.  The obligations of the
Company of every kind whatsoever, including but not limited to debt, contract,
lease, tort, royalty and other obligations, howsoever created, arising, or
evidenced, whether direct or indirect, absolute or contingent, several, or joint
and several, now in existence or at any time hereafter arising, created or
acquired, and due or to become due, and secured or unsecured, and the interest
and fees, if any, thereon, are hereinafter collectively referred to as the
“Liabilities.”  All Liabilities owed to the Senior Banks and/or the Agent
arising under (i) the Warehousing Credit Agreement, (ii) that certain Amended
and Restated Warehouse Promissory Note dated as of March 14, 2005 made by the
Company payable to the order of National City Bank of Kentucky (“National City”)
in the current, maximum principal amount of THIRTY-ONE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($31,500,000.00) (the “National City Warehouse Note”),
(iii) that certain Amended and Restated Warehouse Promissory Note dated as of
March 14, 2005 made by the Company payable to the order of Comerica Bank
(“Comerica”) in the current, maximum principal amount of TWENTY-FOUR MILLION
FIVE HUNDRED THOUSAND DOLLARS ($24,500,000.00) (the “Comerica Warehouse Note”),
(iv) that certain Amended and Restated Warehouse Promissory Note dated as of
March 14, 2005 made by the Company payable to the order of Colonial Bank, N.A.
(“Colonial”) in the current, maximum principal amount of FOURTEEN MILLION
DOLLARS ($14,000.000.00) (the “Colonial Warehouse Note”), and (v) that certain
Amended and Restated Swing Promissory Note dated as of August 30, 2004 made by
the Company payable to the order of National City Bank of Kentucky, as Agent, in
the current, maximum principal amount of TWENTY MILLION DOLLARS ($20,000.000.00)
(the “Swing Note”) (the National City Warehouse Note, Comerica Warehouse Note,

 

--------------------------------------------------------------------------------


 

Colonial Warehouse Note and the Swing Note are collectively referred to herein
as the “Senior Notes”), and any and all renewals, extensions, substitutions,
modifications, replacements and consolidations of the Warehousing Credit
Agreement, the Senior Notes and all other Loan Documents (as described in the
Warehousing Credit Agreement) related thereto (collectively, the “Senior Loan
Documents”) are hereinafter called, together with any other Liabilities
hereafter arising to the Agent or the Senior Banks from the Company, the “Senior
Liabilities”; and the Liabilities owed to the Shareholder-Creditor by the
Company under the Subordinate Loan Documents, are hereinafter called the
“Subordinate Liabilities”.  To the extent that the Company should at any time
incur Liabilities to the Shareholder-Creditor in addition to the Subordinate
Liabilities set forth on Exhibit A, then, in that event, the term “Subordinate
Liabilities” shall mean collectively all Liabilities now existing and hereafter
arising to the Shareholder-Creditor from the Company including, but not limited
to, the existing Subordinate Liabilities set forth on Exhibit A attached hereto;
providing, however, the foregoing does not constitute a consent by the Senior
Banks to any such future indebtedness.

 

2.                                      Promissory Notes.  The
Shareholder-Creditor hereby grants the Agent, for the benefit of the Senior
Banks a security interest in all instruments, payment intangibles, accounts,
accounts receivable and/or other sums owed by the Company to the
Shareholder-Creditor to secure payment of the Senior Liabilities; and the
Shareholder-Creditor agrees to execute and deliver (and hereby names the Agent,
for the benefit of the Senior Banks, as his irrevocable attorney-in-fact for
such purpose) all financing statements covering same in favor of the Agent, for
the benefit of the Senior Banks, as are reasonably requested by the Agent to
evidence such assignment and security interest and to pay all filing and
recording fees and taxes in connection therewith.

 

3.                                      Subordination.     The Subordinate
Liabilities and all of the liens, security interests, rights, remedies, terms,
covenants and conditions of the Subordinate Loan Documents (including without
limitation, provisions relating to payments, prepayments, assignment of rents,
rights with respect to insurance proceeds and condemnation awards) shall at all
times be and remain in all respects irrevocably and unconditionally subject,
subordinate and junior to the Senior Liabilities and all liens, security
interests, rights, remedies, terms, covenants and conditions of the Senior Loan
Documents and to the rights and interests of the Agent and the Senior Banks
therein.  To and until the Senior Liabilities have been paid in full in cash and
the Senior Loan Documents terminated and released, if any provision of the
Subordinate Loan Documents are inconsistent with the provisions hereof or of any
Senior Loan Documents, the terms and conditions hereof and/or of the Senior Loan
Documents shall govern and control.  The parties hereto covenant and agree that,
except as specifically set forth in the immediately succeeding sentence and on
Exhibit B attached hereto and made a part hereof by this reference, the payment
of all Subordinate Liabilities shall be postponed, deferred and subordinated to
the prior payment in full in cash of all the Senior Liabilities, and no payments
of any kind, or other distributions whatsoever on account of any Subordinate
Liabilities, shall be made, nor shall any property or assets of the Company or
any guarantor of the Subordinate Liabilities be applied to the payment,
purchase, reduction, other acquisition or retirement of any Subordinate
Liabilities until payment in full in cash of all the Senior Liabilities. 
Notwithstanding the foregoing restriction and anything else contained herein to
the contrary, the Company may make any and all regularly scheduled payments of
interest on the Subordinate Liabilities, so long as, but only so long as, the
Company is then in compliance with each of the conditions for payment set forth
on Exhibit B and each of the other terms of this Subordination Agreement.

 

4.                                      Application of Payments on Subordinate
Liabilities in Insolvency and Other Proceedings.  In the event of any
dissolution, winding up, liquidation, readjustment, arrangement, composition,
reorganization, bankruptcy, insolvency or other similar proceedings relating to
the Company or any guarantor of the Company’s Liabilities or to the Company’s or
its guarantor’s property (whether voluntary or involuntary, partial or complete,
and whether in bankruptcy, insolvency or receivership, or any other proceeding,
or upon an assignment for the benefit of creditors, or any other marshalling of
the assets and

 

2

--------------------------------------------------------------------------------


 

liabilities of the Company, or any sale(s) of all or substantially all of the
assets of the Company, any of their guarantors or otherwise), the Senior
Liabilities shall first be paid in full in cash therefrom or in connection
therewith before the Shareholder-Creditor shall be entitled to receive and/or to
retain for its own account any payment or distribution in respect of the
Subordinate Liabilities, and, in order to implement the foregoing:  (a) all
payments and distributions of any kind or character in respect of the
Subordinate Liabilities, to which the Shareholder-Creditor would be entitled had
the Subordinate Liabilities not been subordinated to the Senior Liabilities
pursuant to this Subordination Agreement, shall be made directly to the Agent,
for the benefit of the Senior Banks, to be applied against the Senior
Liabilities, and if made to the Shareholder-Creditor the same shall be received
by the Shareholder-Creditor in trust and as fiduciary for the Senior Banks and
shall be immediately remitted by the Shareholder-Creditor to the Agent; and
(b) the Agent may, in the name of the Shareholder-Creditor or otherwise, obtain,
demand, sue for, collect, receive, receipt for, compromise, settle, discount or
adjust any and all such payments or distributions and file, prove and vote or
consent in any such proceedings, as the Shareholder-Creditor’s irrevocable
attorney-in-fact with respect to any and all claims of the Shareholder-Creditor
relating to the Subordinate Liabilities, without any liability whatsoever to the
Shareholder-Creditor.

 

5.                                      Application of Other Payments on
Subordinate Liabilities.  In the event that the Shareholder-Creditor receives
any payment or other distribution of any kind or character from the Company or
from any other source whatsoever on account of any of the Subordinate
Liabilities, other than as permitted herein and other than normal and customary
salary payments, expense reimbursement payments and dividends paid by the
Company in the ordinary course of business to all shareholders of the Company,
then such payment or other distribution shall be received by the
Shareholder-Creditor in trust and as fiduciary for the Agent and promptly turned
over by the Shareholder-Creditor to the Agent to be applied against the Senior
Liabilities.  Additionally, in the event that an “Event of Default” or
“Unmatured Event of Default” occurs under the Warehousing Credit Agreement or
any of the other Senior Loan Documents, any payment or other distribution of any
kind or character which the Shareholder-Creditor has received from the Company
or from any other source whatsoever on account of any of the Subordinate
Liabilities, as permitted herein, within the sixty (60) day period immediately
preceding the occurrence of such “Event of Default” or “Unmatured Event of
Default,” shall be deemed to have been received by the Shareholder-Creditor in
trust and as fiduciary for the Agent and promptly turned over by the
Shareholder-Creditor to the Agent to be applied against the Senior Liabilities. 
The Company and the Shareholder-Creditor shall mark their respective books and
records so as to indicate conspicuously that the Subordinate Liabilities are
subordinated in accordance with the terms of this Subordination Agreement, and
shall cause to be conspicuously inserted in each and every promissory note or
other instrument, on the face thereof, which now or at any time hereafter
evidences any of the Subordinate Liabilities, immediately prior to the issuance
or delivery thereof, the following statement:

 

“The payment and collateralization of this note has been fully subordinated to
the prior payment and collateralization of the Senior Liabilities in accordance
with the terms of that certain Subordination Agreement dated as of June 29, 2005
among the Agent defined therein, the hereinafter defined Payee and the
hereinafter defined Maker.”

 

The Shareholder-Creditor shall execute such further documents or instruments and
take such further actions as the Agent may from time to time reasonably request
to effectuate the intent of this Subordination Agreement.   Any payments or
distributions made under or pursuant to Sections 4 and 5 hereof with respect to
the Subordinate Liabilities shall, to the extent actually received as
“collected” and “good funds” by the Agent be applied toward the payment of the
Senior Liabilities.

 

3

--------------------------------------------------------------------------------


 

6.                                      Modifications to Senior Loan Documents
and Subordinate Loan Documents.  The Agent and the Senior Banks may, at any time
and from time to time, without the consent of or notice to Shareholder-Creditor
and without releasing the covenants and agreements of Shareholder-Creditor
hereunder (a) change the amount of credit extended under, change the manner,
place or terms of payment of, or change or extend the time of payment of, or
renew or alter the Senior Loan Documents, (b) extend, modify or amend the Senior
Loan Documents, (c) sell, exchange, release or otherwise deal with any of the
property pledged to the Agent for the pro rata benefit of the Senior Banks as
collateral under the Senior Loan Documents (the “Senior Collateral”), whether
now existing or hereafter created, (d) release anyone liable in any manner for
the payment or collection of any of the Senior Liabilities, (e) exercise or
refrain from exercising any rights against the Company, the Senior Collateral or
any other person, or (f) take or refrain from taking any other action
whatsoever, except as otherwise provided herein.  The Shareholder-Creditor may,
but only with the prior written consent of the Agent and the Senior Banks,
(a) change the amount of credit extended under, change the manner, place or
terms of payment of, or change or extend the time of payment of, or renew or
alter the Subordinate Loan Documents, (b) extend, modify or amend the
Subordinate Loan Documents, (c) sell, exchange, release or otherwise deal with
any of the property pledged to the Shareholder-Creditor as collateral under the
Subordinate Loan Documents (the “Subordinate Collateral”), whether now existing
or hereafter created, (d) release anyone liable in any manner for the payment or
collection of any of the indebtedness owed by the Company to the
Shareholder-Creditor, (e) exercise or refrain from exercising any rights against
the Company, the Subordinate Collateral or any other person, or (f) take or
refrain from taking any other action whatsoever, except as otherwise provided
herein.

 

7.                                      Cross-Default.  Without limiting
Section 9 hereof, the commencement of any foreclosure proceeding, or the
enforcement of any other remedy under the Subordinate Loan Documents by the
Shareholder-Creditor, shall constitute a default under the Senior Loan Documents
at the time of such commencement or enforcement.

 

8.                                      Waivers by Shareholder-Creditor. 
Shareholder-Creditor hereby waives: (a) notice of acceptance by Agent of this
Subordination Agreement; (b) all diligence by Agent in collection or protection
of or realization upon the Senior Liabilities or any collateral or other
security therefore; (c) marshalling of assets of the Company, (d) any rights to
force Agent to seek remedies against any guarantor of the Senior Liabilities or
any other collateral therefor prior to seeking enforcement of its rights under
the Senior Loan Documents, (e) all defenses, offsets, credits to or against the
Senior Loan Documents, and (f) all claims and counterclaims against Agent and
Senior Banks.

 

9.                                      Negative Covenants.  The
Shareholder-Creditor will not, without the prior, express written consent of the
Agent:  (a) transfer or assign, or attempt to enforce, accelerate, declare to be
due or collect, any of the Subordinate Liabilities or subordinate to any
Liabilities other than the Senior Liabilities; (b) take any collateral security
for any Subordinate Liabilities; (c) convert any Subordinate Liabilities into
stock of the Company;  (d) commence, or join with any other creditor in
commencing, any action or suit against the Company or any of its assets or
guarantors; or (e) commence, or join with any other creditor in commencing, any
bankruptcy, reorganization, receivership, arrangement, composition, insolvency
or other proceedings of any kind relating to relief for debtors or affecting
creditors’ rights, with respect to the Company or any of its assets or any
guarantor of the Company’s Liabilities.  The parties hereto acknowledge and
agree that the provisions of this Section 9 shall not in any manner limit or
restrict the Shareholder-Creditor’s ability to act in his capacity as a director
of the Company.

 

4

--------------------------------------------------------------------------------


 

10.                               Continuing Agreement.  This Subordination
Agreement shall in all respects be a continuing agreement and shall remain in
full force and effect so long as any portion of the Senior Notes and any and all
extensions, renewals, replacements, modifications, consolidations and the like
thereto, or any other Senior Liabilities and any and all expenses paid or
incurred by the Agent or the Senior Banks in endeavoring to collect or to
realize upon any of the foregoing or any security therefor, shall remain unpaid;
and all of the agreements and obligations of the Company and the
Shareholder-Creditor under this Subordination Agreement shall, notwithstanding
any notice of discontinuance from the Shareholder-Creditor, remain in full force
and effect and be fully binding until all Senior Liabilities shall have been
paid in full to the Agent in collected funds that are not subject to recovery or
disgorgement by any trustee in bankruptcy or any other Person.

 

11.                               The Agent’s Remedies.  The Agent may, from
time to time and at any time, without notice to or consent of any of the Company
and without impairing or affecting the rights of the Agent hereunder or any
agreements or obligations of the Company hereunder, under the Warehousing Credit
Agreement, or under any other Senior Loan Document, take all or any of the
following actions:  (a) retain or obtain a security interest in any property to
secure any of the Senior Liabilities; (b) retain or obtain, and release and/or
terminate, the primary or secondary liability of any party or parties with
respect to any of the Senior Liabilities; (c) extend or renew for any period
(whether or not longer than the original period), alter, replace or exchange any
of the Senior Liabilities or release or compromise any obligation of any nature
of any party with respect thereto; (d) surrender, release or exchange all or any
part of any property securing any of the Senior Liabilities, or compromise or
extend or renew for any period (whether or not longer than the initial period)
any or all the Senior Liabilities.

 

12.                               The Shareholder-Creditor’s Remedies.  The
Shareholder-Creditor shall give the Agent, at the address listed in the
Warehousing Credit Agreement, notice of (i) any default by the Company under the
Subordinate Loan Documents at the time notice of such default is given to the
Company, (ii) copies of each further notice to the Company relating to such
default, and (iii) copies of each pleading and other document filed in
connection with any foreclosure action by or on behalf of, or against, the
Shareholder-Creditor and involving the Company, any obligor, or any of the
Subordinate Collateral.  So long as the Senior Liabilities shall remain unpaid,
the Shareholder-Creditor will not exercise any remedies under the Subordinate
Loan Documents, including without limitation, commencing or maintaining, or
joining with any creditor in commencing or maintaining, any suit, action, or
proceeding against the Company, unless consented to in writing by the Agent and
the Senior Banks.

 

13.                               Right of Bank To File Proof Of Claim For
Shareholder-Creditor. In order to enable the Agent to enforce any claims by the
Shareholder-Creditor against any obligor in any liquidation or dissolution of
such obligor, or any execution sale, receivership, insolvency, bankruptcy,
liquidation, readjustment, reorganization, or other similar proceeding relating
to any obligor or its property or any Collateral, the Agent is hereby
irrevocably authorized and empowered in its discretion to make and present, for
and on behalf of the Shareholder-Creditor, such proofs of claims against any
obligor on account of the Subordinate Loan, or pursuant to the Subordinate Loan
Documents, as the Agent may deem expedient or proper, and to vote such proofs of
claims in any such proceeding and to receive and collect any and all dividends
or other payments or disbursements made on such proofs of claims in whatever
form such payments or disbursements may be paid or issued.  The
Shareholder-Creditor further agrees to execute and deliver to the Agent such
assignments or other instruments as may be required by the Agent in order to
enable the Agent to enforce any and all such claims and to collect any and all
such payments or disbursements.

 

14.                               Transferability of Senior Liabilities.  The
Agent, for the benefit of the Senior Banks, may, from time to time, and at any
time, without notice to the Shareholder-Creditor or the Company, assign or

 

5

--------------------------------------------------------------------------------


 

transfer any or all of the Senior Liabilities or any interest therein and
security therefor; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer thereof, such Senior Liabilities shall be and
remain Senior Liabilities for all purposes of this Subordination Agreement, and
any assignee or transferee of the Senior Liabilities or of any interest therein
shall, to the pro rata extent of the interest of such assignee or transferee in
the Senior Liabilities, be entitled to the benefits of this Subordination
Agreement, together with the Agent and/or other holders of any of the Senior
Liabilities, to the same extent as if such assignee or transferee were the
Agent, pro rata in accordance with the outstanding balance of all the Senior
Liabilities among themselves.

 

15.                               No Waiver.  The Agent and the Senior Banks
shall not be prejudiced in their rights under this Subordination Agreement by
any act or failure to act of the Agent or the Senior Banks, the Company or the
Shareholder-Creditor, or any noncompliance by the Agent or the Senior Banks, the
Company or the Shareholder-Creditor with any agreement or obligation, regardless
of any knowledge thereof which the Agent or the Senior Banks may have or with
which the Agent or the Senior Banks may be charged.  No delay on the part of the
Agent or the Senior Banks in the exercise of any right, privilege or remedy
shall operate as a waiver thereof or of any other right; and no single or
partial exercise by the Agent or the Senior Banks of any right, privilege or
remedy shall preclude other or further exercise thereof or the exercise of any
other right, privilege or remedy, all from time to time, and no delay on the
part of the Agent or the Senior Banks in enforcing its rights under any
instruments securing or pertaining to the Senior Liabilities or otherwise shall
impair or otherwise affect or release the rights of the Agent or the Senior
Banks hereunder or the obligations and agreements of the Company and/or the
Shareholder-Creditor hereunder; and no amendments to or modifications of this
Subordination Agreement shall be valid, nor shall any waiver by the Agent of any
of their rights hereunder be deemed to be made, unless the same shall be in
writing duly signed on behalf of the Agent and the Senior Banks.

 

16.                               Interpretation.  THIS SUBORDINATION AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF KENTUCKY.    Wherever possible each provision of this
Subordination Agreement shall be interpreted in such manner as to be effective
and valid under applicable law, and the invalidity of any provision hereof or
under any particular circumstance shall not invalidate the remainder of this
Subordination Agreement or the application of such provision under other
circumstances, and this Subordination Agreement shall remain valid and
enforceable to the greatest extent permitted by applicable law.

 

17.                               Subordination of Guarantees and Collateral. 
The Shareholder-Creditor hereby expressly subordinates the
Shareholder-Creditor’s interest, if any, in all guarantees and collateral
whatsoever now or hereafter held by or pledged or assigned to it or in which the
Shareholder-Creditor has been or hereafter is granted a security interest as
security for the Subordinate Liabilities, to the guarantee(s), security
interests therein or liens thereon that have been granted or that hereafter are
granted by any of the Company and/or its guarantors or other parties, to the
Agent and the Senior Banks, to secure the Senior Liabilities even if not duly or
properly perfected.  The Shareholder-Creditor represents to the Agent and the
Senior Banks that, except for the subordinated security interest in servicing
rights expressly provided for in the Subordinate Loan Documents, the
Shareholder-Creditor does not have any such security as of the date hereof and
agrees not to accept any such security while this Subordination Agreement
remains in effect.

 

18.                               Notices.  All notices, elections, requests,
demands and other communications (“Communications”) required or permitted to be
given hereunder shall be given in writing and shall be personally delivered or
sent by telecopier, by express courier service or by registered or certified
United States

 

6

--------------------------------------------------------------------------------


 

mail, return receipt requested, postage prepaid, addressed as follows (or to
such other address as to which any party hereto shall have given the other
written notice):

 

If to the Company:

 

Washtenaw Mortgage Company

 

 

3767 Ranchero Drive

 

 

Ann Arbor, Michigan 48108

 

 

Attn:

Nathan Howard

 

 

 

Controller and CFO

 

 

Ph:

(734) 662-9733 (x611)

 

 

Fax:

(734) 741-5663

 

 

 

If to the Shareholder-Creditor :

 

Charles Huffman, Sr.

 

 

263 9th Avenue

 

 

Naples, Florida 34102

 

 

Ph:

(231) 537-4444

 

 

Fax:

 

 

 

 

If to the Agent:

 

At the telecopy number or address specified on Exhibit C attached hereto.

 

 

 

 

 

cc:

Jeffrey A. Hamilton, Esq.

 

 

 

Reed Weitkamp Schell & Vice PLLC

 

 

 

500 West Jefferson Street, Suite 2400

 

 

 

Louisville, KY 40202

 

 

 

Ph:

(502) 589-1000

 

 

 

Fax:

(502) 562-2200

 

 

 

If to the other Senior Banks:

 

At the telecopy number or address specified on Exhibit C attached hereto.

 

All notices hereunder shall be deemed given upon the earliest of (a) actual
delivery in person or by telecopier, (b) one (1) Business Day after delivery to
an express courier service, or (c) three (3) Business Days after having been
deposited in the United States mails, in accordance with the foregoing.  Any
notice of an Event of Default to the Company shall be sent by personal delivery,
express courier service or by registered or certified mail in accordance with
this Section 18.

 

19.                               Binding Agreement.  This Subordination
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto, and their respective heirs, representatives, successors and assigns,
except as otherwise provided herein.  The Company and the Shareholder-Creditor
shall comply with all the terms and provisions of this Subordination Agreement. 
All obligations hereunder or in connection herewith of the Company and the
Shareholder-Creditor shall be joint and several.

 

20.                               Counterparts.  This Subordination Agreement
may be executed in several counterparts, any of which shall be treated for all
purposes as an original, and all of which shall be treated as one and the same
agreement.

 

7

--------------------------------------------------------------------------------


 

21.                               Entire Agreement.  This Subordination
Agreement constitutes the entire agreement of the parties pertaining to the
subject matter and supersedes all prior or contemporaneous agreements,
undertakings, and understandings of the parties in connection with the subject
matter hereof, other than the Warehousing Credit Agreement, the other Senior
Loan Documents, the Senior Notes and other instruments pertaining thereto or
securing same.

 

22.                               Time of Essence.  Time shall be of the essence
in the performance of all obligations and agreement of the Company and the
Shareholder-Creditor hereunder.

 

23.                               Waiver of Jury Trial.  THE COMPANY, THE
SHAREHOLDER-CREDITOR AND THE AGENT HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBORDINATION AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.  THE COMPANY, THE SHAREHOLDER-CREDITOR AND THE AGENT
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH SUCH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT THE COMPANY, THE SHAREHOLDER-CREDITOR
AND THE AGENT HAVE ALREADY RELIED ON THE WAIVER IN ITS RELATED FUTURE DEALINGS
WITH THE OTHER.  THE COMPANY, THE SHAREHOLDER-CREDITOR AND THE AGENT FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
SUBORDINATION AGREEMENT.   IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

[The remainder of this page has been intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Subordination
Agreement as of the day, month and year first above written.

 

 

WASHTENAW MORTGAGE COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

(“Company”)

 

 

 

 

 

 

 

CHARLES HUFFMAN, SR.

 

 

 

(“Shareholder-Creditor”)

 

 

 

 

 

 

NATIONAL CITY BANK OF KENTUCKY,

 

In its capacity as Agent for the Senior Banks

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

(“Agent”)

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Indebtedness to Shareholder-Creditor; Form of Subordinate
Promissory Note

 

Effective as of June 30, 2005, the Company shall become indebted to the
Shareholder-Creditor in the amount of One Million Dollars ($1,000,000.00)
pursuant to the terms of that certain Subordinate Promissory Note dated as of
June 30, 2005, made by the Company payable to the order of the
Shareholder-Creditor.  A form of the Subordinate Promissory Note is attached
hereto as part of this Exhibit A.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Permitted Payments on Subordinate Liabilities

 

The Company shall be permitted to make scheduled payments on the Subordinate
Liabilities so long as the Company shall be in full compliance with each of the
conditions set forth in this Exhibit B and each of the other terms of this
Subordination Agreement.  Payments on the Subordinate Liabilities shall only be
made by the Company from the proceeds of the sale of servicing by the Company,
such sale to be approved by the Agent and the Senior Banks as provided in the
Warehousing Credit Agreement, and only after the occurrence of each of the
following events: (i) all of the Servicing Advances under the Warehousing Credit
Agreement have been repaid in full by the Company, (ii) the 2004 tax refund
which is due to the Company has been received by the Company and immediately
deposited by the Company into the Collateral Proceeds Account under the
Warehousing Credit Agreement, and (iii) all pending interest payments due and
payable under the Senior Loan Documents and other Senior Liabilities have been
fully paid by the Company through such date.

 

11

--------------------------------------------------------------------------------